
	
		II
		112th CONGRESS
		1st Session
		S. 1882
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Bingaman (for
			 himself, Mr. Vitter,
			 Mr. Merkley, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  ensure that valid generic drugs may enter the market.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair And Immediate Release of
			 Generic Drugs Act  or the FAIR Generics
			 Act.
		2.180-Day
			 exclusivity period amendments regarding first applicant status
			(a)Amendments to
			 Federal Food, Drug, and Cosmetic Act
				(1)In
			 generalSection 505(j)(5)(B) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(j)(5)(B)) is amended—
					(A)in clause
			 (iv)(II)—
						(i)by
			 striking item (bb); and
						(ii)by
			 redesignating items (cc) and (dd) as items (bb) and (cc), respectively;
			 and
						(B)by adding at the
			 end the following:
						
							(v)First applicant
				definedAs used in this subsection, the term first
				applicant means an applicant—
								(I)(aa)that, on the first day
				on which a substantially complete application containing a certification
				described in paragraph (2)(A)(vii)(IV) is submitted for approval of a drug,
				submits a substantially complete application that contains and lawfully
				maintains a certification described in paragraph (2)(A)(vii)(IV) for the drug;
				and
									(bb)that has not entered into a
				disqualifying agreement described under clause (vii)(II); or
									(II)(aa)for the drug that is
				not described in subclause (I) and that, with respect to the applicant and
				drug, each requirement described in clause (vi) is satisfied; and
									(bb)that has not entered into a
				disqualifying agreement described under clause (vii)(II).
									(vi)RequirementThe
				requirements described in this clause are the following:
								(I)The applicant described in clause
				(v)(II) submitted and lawfully maintains a certification described in paragraph
				(2)(A)(vii)(IV) or a statement described in paragraph (2)(A)(viii) for each
				unexpired patent for which a first applicant described in clause (v)(I) had
				submitted a certification described in paragraph (2)(A)(vii)(IV) on the first
				day on which a substantially complete application containing such a
				certification was submitted.
								(II)With regard to each such unexpired
				patent for which the applicant described in clause (v)(II) submitted a
				certification described in paragraph (2)(A)(vii)(IV), no action for patent
				infringement was brought against such applicant within the 45 day period
				specified in paragraph (5)(B)(iii); or if an action was brought within such
				time period, such an action was withdrawn or dismissed by a court (including a
				district court) without a decision that the patent was valid and infringed; or
				if an action was brought within such time period and was not withdrawn or so
				dismissed, such applicant has obtained the decision of a court (including a
				district court) that the patent is invalid or not infringed (including any
				substantive determination that there is no cause of action for patent
				infringement or invalidity, and including a settlement order or consent decree
				signed and entered by the court stating that the patent is invalid or not
				infringed).
								(III)If an applicant described in clause
				(v)(I) has begun commercial marketing of such drug, the applicant described in
				clause (v)(II) does not begin commercial marketing of such drug until the date
				that is 30 days after the date on which the applicant described in clause
				(v)(I) began such commercial
				marketing.
								.
					(2)Conforming
			 amendmentSection 505(j)(5)(D)(i)(IV) of such Act (21 U.S.C.
			 355(j)(5)(D)(i)(IV)) is amended by striking The first applicant
			 and inserting The first applicant, as defined in subparagraph
			 (B)(v)(I),.
				(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply only with respect to an
			 application filed under section 505(j) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(j)) to which the amendments made by section 1102(a) of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173) apply.
			3.180-Day
			 exclusivity period amendments regarding agreements to defer commercial
			 marketing
			(a)Amendments to
			 Federal Food, Drug, and Cosmetic Act
				(1)Limitations on
			 agreements to defer commercial marketing dateSection
			 505(j)(5)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(j)(5)(B)), as amended by section 2, is further amended by adding at the end
			 the following:
					
						(vii)Agreement by first applicant to
				defer commercial marketing; limitation on acceleration of deferred commercial
				marketing date
							(I)Agreement to defer approval or
				commercial marketing dateAn agreement described in this
				subclause is an agreement between a first applicant and the holder of the
				application for the listed drug or an owner of one or more of the patents as to
				which any applicant submitted a certification qualifying such applicant for the
				180-day exclusivity period whereby that applicant agrees, directly or
				indirectly, (aa) not to seek an approval of its application that is made
				effective on the earliest possible date under this subparagraph, subparagraph
				(F) of this paragraph, section 505A, or section 527, (bb) not to begin the
				commercial marketing of its drug on the earliest possible date after receiving
				an approval of its application that is made effective under this subparagraph,
				subparagraph (F) of this paragraph, section 505A, or section 527, or (cc) to
				both items (aa) and (bb).
							(II)Agreement that disqualifies
				applicant from first applicant statusAn agreement described in
				this subclause is an agreement between an applicant and the holder of the
				application for the listed drug or an owner of one or more of the patents as to
				which any applicant submitted a certification qualifying such applicant for the
				180-day exclusivity period whereby that applicant agrees, directly or
				indirectly, not to seek an approval of its application or not to begin the
				commercial marketing of its drug until a date that is after the expiration of
				the 180-day exclusivity period awarded to another applicant with respect to
				such drug (without regard to whether such 180-day exclusivity period is awarded
				before or after the date of the agreement).
							(viii)Limitation on
				accelerationIf an agreement described in clause (vii)(I)
				includes more than 1 possible date when an applicant may seek an approval of
				its application or begin the commercial marketing of its drug—
							(I)the applicant may seek an approval
				of its application or begin such commercial marketing on the date that is the
				earlier of—
								(aa)the latest date set forth in the
				agreement on which that applicant can receive an approval that is made
				effective under this subparagraph, subparagraph (F) of this paragraph, section
				505A, or section 527, or begin the commercial marketing of such drug, without
				regard to any other provision of such agreement pursuant to which the
				commercial marketing could begin on an earlier date; or
								(bb)180 days after another first applicant
				begins commercial marketing of such drug; and
								(II)the latest date set forth in the
				agreement on which that applicant can receive an approval that is made
				effective under this subparagraph, subparagraph (F) of this paragraph, section
				505A, or section 527, or begin the commercial marketing of such drug, without
				regard to any other provision of such agreement pursuant to which commercial
				marketing could begin on an earlier date, shall be the date used to determine
				whether an applicant is disqualified from first applicant status pursuant to
				clause
				(vii)(II).
							.
				(2)Notification of
			 FDASection 505(j) of such Act (21 U.S.C. 355(j)) is amended by
			 adding at the end the following:
					
						(11)(A)The holder of an
				abbreviated application under this subsection shall submit to the Secretary a
				notification that includes—
								(i)(I)the text of any
				agreement entered into by such holder described under paragraph (5)(B)(vii)(I);
				or
									(II)if such an agreement has not been
				reduced to text, a written detailed description of such agreement that is
				sufficient to disclose all the terms and conditions of the agreement;
				and
									(ii)the text, or a written detailed
				description in the event of an agreement that has not been reduced to text, of
				any other agreements that are contingent upon, provide a contingent condition
				for, or are otherwise related to an agreement described in clause (i).
								(B)The notification described under
				subparagraph (A) shall be submitted not later than 10 business days after
				execution of the agreement described in subparagraph (A)(i). Such notification
				is in addition to any notification required under section 1112 of the Medicare
				Prescription Drug, Improvement, and Modernization Act of 2003.
							(C)Any information or documentary
				material filed with the Secretary pursuant to this paragraph shall be exempt
				from disclosure under section 552 of title 5, United States Code, and no such
				information or documentary material may be made public, except as may be
				relevant to any administrative or judicial action or proceeding. Nothing in
				this paragraph is intended to prevent disclosure to either body of the Congress
				or to any duly authorized committee or subcommittee of the
				Congress.
							.
				(3)Prohibited
			 actsSection 301(e) of such Act (21 U.S.C. 331(e)) is amended by
			 striking 505 (i) or (k) and inserting 505 (i), (j)(11),
			 or (k).
				(b)Infringement of
			 patentSection 271(e) of
			 title 35, United States Code, is amended by adding at the end the
			 following:
				
					(7)The exclusive remedy under this
				section for an infringement of a patent for which the Secretary of Health and
				Human Services has published information pursuant to subsection (b)(1) or
				(c)(2) of section 505 of the Federal Food, Drug, and Cosmetic Act shall be an
				action brought under this subsection within the 45-day period described in
				subsection (j)(5)(B)(iii) or (c)(3)(C) of section 505 of the Federal Food,
				Drug, and Cosmetic
				Act.
					.
			(c)Applicability
				(1)Limitations on
			 acceleration of deferred commercial marketing dateThe amendment
			 made by subsection (a)(1) shall apply only with respect to—
					(A)an application
			 filed under section 505(j) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(j)) to which the amendments made by section 1102(a) of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173) apply; and
					(B)an agreement
			 described under section 505(j)(5)(B)(vii)(I) of the Federal Food, Drug, and
			 Cosmetic Act (as added by subsection (a)(1)) executed after the date of
			 enactment of this Act.
					(2)Notification of
			 FDAThe amendments made by paragraphs (2) and (3) of subsection
			 (a) shall apply only with respect to an agreement described under section
			 505(j)(5)(B)(vii)(I) of the Federal Food, Drug, and Cosmetic Act (as added by
			 subsection (a)(1)) executed after the date of enactment of this Act.
				
